DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 17, 2020 has been entered and considered and an action on the merits follows.

Specification
The proposed amendment filed on December 17, 2020 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cutting blades and a press (claim 1, line 9 and claim 13, line 5)” and “a turret crane, the turret (claim 23)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Regarding claim 1, lines 23-24, the limitation, “wherein the scrap metal is consecutively processed loading container by loading container” is new matter because the original specification discloses the scrap metal is consecutively processed container by container (see page 2, para. 2 of the specification), not loading container,  in which the container as disclosed in the original specification appears to be the scrap metal. The new claimed limitation of “loading container” is more specific, which constitute new matter. 

Claims 1-12 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, lines 23-24, the limitation, “wherein the scrap metal is consecutively processed loading container by loading container” is unclear because it is not clear how can the scrap metal is processed loading container. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 11-12, 15, 22-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 2, there is no antecedent basis for the limitation, “the indicated path” in the claim as it is depended upon claim 1.
Regarding claim 8, line 5, there is no antecedent basis for the limitation, “the direction travelled” in the claim.
Regarding claim 11, lines 3-4, there are no antecedent bases for the limitations, “the scrap yard entrance” and “the scrap yard exit” in the claim.
Regarding claim 15, line 2, there is no antecedent basis for the limitation, “the remote control” in the claim as it is depended upon claim 13.
Regarding claim 21, lines 5-6, the limitation, “two of said shear press” in unclear because there is only one machine being claimed. 
Regarding claim 22, lines 4-5, there is no antecedent basis for the limitations, “the mobile device” in the claim.

Regarding claim 25, line 3, there is no antecedent basis for the limitation, “the cabin” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (JP 2711341 B2) in view of Applicant Admitted Prior Art, “hereinafter “ AAPA”) (fig. 1-3 and specification, pages 9-10). 
Takakura discloses a press (see fig. 1 and a full translation of the description of Takakura below) 
“Technical field:1. This invention, especially suitable for automotive scrap press working track of compression molding 2. Prior art:conventional, the press operation of automotive scrap, piled up one by one by means of a crane scrapped body by unloading a transport vehicle, the transport laterally, scrap charged into the press machine factory compression molding to form a block.3. Problems to be solved by the invention:in recent years with the development of rapid propagation of the automobile, even while greatly increasing the number being scrapped.4. Whereas in the conventional automobile press work of scrap, the scrap factory cessation has disadvantages in that must be transported, are dispersed throughout the left track carried by dismantling the cessation in factory since there is a limit on the efficiency, increased scrap processing is not scrapped [...] to one, there is a serious problem. Furthermore, the cans or other similar problem even in iron and scrap metal, integrated place between transport of road conditions and scrap factory accompanied by deterioration of the situation wherein the harder, enhance the efficiency of treating scrap is demanded. In view of this situation is that in, place or cessation of integrated waste going to the operator of the press work clean scrap · track can be carried out safely and is about to be supplied.5. Means for solving the problems: described in claim 1 of thepresent application of the press work in the track, in order to achieve the above-mentioned problem, on the truck chassis and arranged in front of a driver's cabin, and, disposed behind a compression molding press and scrap, the scrap compression molding press and a hydraulic pressure generator for driving a track mounted in the press work, the scrap is compression molding press, arranged along the longitudinal direction of the chassis, a rectangular box and the press, the press in the cover covering the upper opening of the box, at the time of turning on of the scrap in the press box opening edge is formed on the front side of the chassis in such a manner that one side of the box which can be opened and closed by a lid and which are pivoted, the upper lid for opening and closing the hydraulic cylinder device is provided and, inside the cabin, the scrap compression molding press operation of the operation device is arranged.6. Moreover, the invention described in claim 2 in the press working track, scrap crane for charging a press in front of the chassis equipped in the vicinity of the driver's cabin, and, by the operation of the operating device for operating the crane in the cabin.7. Furthermore, in the invention described in the press working track in claim 3, further provided with remote control means for remotely operating the operation of compression molding press the scrap from another vehicle.8. Furthermore, as described in claim 4 the press work in the track, an outrigger equipped with the chassis.9. Furthermore, as described in claim 5 in the press working track, compression molding press of the scrap, the scrap is compression molded from behind and ejecting means further has a chassis,the chassis to slide down the discharge at the end of the tilting stand for mounting the scrap, the tilting stand when not in use and is stored in a retracted position.10. Furthermore, as described in claim 6 the press work in the tracks, the inclined base detachably to the tail to the chassis.11. Furthermore, as described in claim 7, the working track in the press, a fluid pressure cylinder device, the tilt stand and a retracting position and a use position by derricked.12. Operation: described in claim 1 of thepresent application of the press work in the track, in order to achieve the above-mentioned problem, on the truck chassis and arranged in front of a driver's cabin, and, disposed behind a compression molding press and scrap, the scrap compression molding press and a hydraulic pressure generator for driving a track mounted in the press work,the scrap is compression molding press, arranged along the longitudinal direction of the chassis, a rectangular box and the press, the press in the cover covering the upper opening of the box, at the time of turning on of the scrap in the press box opening edge is formed on the front side of the chassis in such a manner that one side of the box which can be opened and closed by a lid and which are pivoted, the upper lid for opening and closing the hydraulic cylinder device is provided and, insidethe cabin, the scrap compression molding press operation from an operating device is arranged, like the scrapping of the press are integrated into the scrap is going to the track in place, by the press work is performed on site.
13. The pressing operation can be repeated several times by closing of the press cover a relatively large amount of scrap charging box object can be closed by a top cover, a top cover of the box after closing the press cylinder prior to compression molding in a preliminary compression is performed, then the original object in the box by compression of a press cylinder, compression molding, and which can increase the weight of the unit.14. In this case, the operator of the press work of press work in the driving cabin while the control operation can be performed, on the other hand, in the case of the press work, press the upper lid of the scrap at the front side of the chassis press box in such a manner that an opening edge is formed in one side of the box for pivotally fixed, by opening of the upper lid cover even when charging scrap of sight without being blocked by the operator, to safely clean · press work can be performed. This through press working, the scrap is transported by a transport vehicle can efficiently since the bulk of the normal is small.15. Moreover, the invention described in claim 2 in the press working track, scrap crane for charging a press in front of the chassis is mounted near the driving cabin, the cabin by operation of the operating device in operation since a crane, for example scrap around a gripping tool mounted on the distal end of the crane or lifting up into such a press, a press work can be performed efficiently. Furthermore, in the driving cabin while operating the crane operator, press work can be performed.16. Furthermore, as described in the claim 3 in the press working track, compression molding press the scrap from other vehicle operation of a remote control means is further provided, in addition to following the example of scrap vehicle such as in the case of the processing operation, other interlocking operation of work and can be remotely controlled.17. Furthermore, as described in claim 4 related to the press working, since the chassis equipped with outrigger, in place when the outrigger is extended by the press work to be carried out, the stability during the work of press working track is improved.18. Furthermore, as described in claim 5 in the press working track, compression molding press of the scrap, the scrap is compression molded from behind and ejecting means further has a chassis,the chassis to slide down the discharge at the end of the tilting stand for mounting the scrap, the tilting stand when not in use so as to store the retracted position since, at the time of the running track of the tilting table stored in a retracted position so as not to obstruct the travel, also at the time of taking out the compressed by press molding, compression molding press is extruded from the tail to the chassis by sliding down inclined base, such as, for example, the belt conveyor is received by another transporting truck loading work flow.19. Furthermore, as described in claim 6 in the press working track, the tilting stand since last attachable and detachable in a chassis, the chassis is removed from the end of the tilting stand is inclined from the base to a suitable housing part to be attached to the chassis rear fetched by preparation is completed.20. Furthermore, as described in claim 7, the working track in the press, a fluid pressure cylinder device, the tilt stand and a use position and a retracted position by erectably since, for example, by the operation of the hydraulic cylinder from the driving cabin, track the tilting stand suspended.then retracted position, press work when trying to start at the position of the tilting table.21. Furthermore, the present invention is used in a large-sized truck chassis for a truck including a chassis for a general, crane truck or trailer truck chassis for various kinds of driven vehicle such as a chassis, for example less than when using a crane truck chassis is described, the present invention is not limited to this, it is also described.22. The embodiment of the drawing [embodiment]present invention together when it is explained as follows. The embodiment of the present invention is indicated in the drawing, an example of using a crane truck chassis.In the figure, box-shaped press machine 4 and the hydraulic generation device 3 is provided with a driver cabin 2, then at the front of the truck chassis 1 in this order. The chassis 1 is properly set in a plurality of outriggers 5 projecting overhang length can be provided, which in the figure is shown the outrigger 5 overhanging state. Further stability of the cabin 2 in front of a chassis for a jack 6 is provided. Crane 7 is provided on the vehicle body side of the further turning of the cabin 2 · erectably, this crane 7 becomes low and the folded-down position of the track in the front of a vehicle during traveling. The tip of this crane 7 as the work tool, in an example shown in the scrap and seize a closing tool 8 is mounted, such as a lifting electromagnet and object and other tools can be replaced. At the rear of the vehicle body is mounted in a downward inclination of the inclined base 9 and, by a hydraulic cylinder device (not shown) can be vertically elavatingly.23. The press machine 4 and near the front of the press cylinder part 41, and then continuing to press box 42 made from, the press box 42, by a hydraulic cylinder device 43 and is opened and closed by a 24. On the other hand, the press working of the scrap by the press working track, and outriggers 5 necessary in chassis 1 after securing the jack 6, inclined base 9 is set, crane 7 operating condition. Opening of the lid 44 to press, the ram 45 at the retracted position, the gate 46 is closed.In this state, the crane 7 by a scrap charged into the press box 42, a cover 44 reaches a predetermined amount and when closed by operation of the cylinder device 43. The force of the weight of the lid 44 and cylinder device 43 and the scrap in the box 42 permeable.water, is completely closed by the cover 44 and the cover 44 is locked automatic sequence. Furthermore, in this case, an additional charge of scrap can be repeated several times while the opening and closing of the lid 44. The cover 44 is completely closed state is confirmed and the press cylinder part 41 is operated, a scrap box after crushing the ram 45. After the predetermined pressure hold operation of the ram 45 of the pressure is released, then the gate 46 on the cylinder device (not shown) is moved to open the box 42 of the tail, the tail is again compressed by the ram 45 from the extrusion molded article is opened, slides on an inclined base 9 by dropping a belt conveyor or the like (not shown).25. These press 4 or crane 7 and the outrigger 5 operation of the jack 6 or the like, at the outside of a vehicle body such as a lever so as to perform, in normal operation of the cabin 2 can be operated by control devices installed in the cabin 2. Furthermore, the control devices of the radio remote control device is connected to a cable, even in different vehicle can operate from them.26. Furthermore, if there is not necessarily a crane 7 is not, in the vicinity of another vehicle or the like by using a crane, when the working vehicle of the scrap can be charged into the press.[Effect of the invention] as described in the above, according to the present invention, an integrated or cessation of waste going to the place where the scrap in the press to perform work, therefore a small bulk scrap in place can be compression-molded product, to markedly improve the efficiency of the press working of the scrap”.


comprising:
a loading container (42), an outlet (at 46), a hydraulic system (41) for moving a ram (45) to press scrap metal in the loading container (see para. 24 of the translation  above), wherein a loading device (7) fills the loading container with scrap metal to be processed (see para. 24 above); means for moving the press is a self propelled press with autonomous mobility enabling the operation and movement of the press to be remotely controlled by an operator (see “remote control means” in para. 7 and 25 above). Takakura does not disclose the press is the type of shear press comprising a loading container, an outlet formed as a vertical guillotine gantry and having cutting blades and a press; a hydraulic tappet for moving the scrap metal from the loading container into the outlet, a hydraulic unit that powers hydraulic engines of the hydraulic tapper, the cutting blades, and the press. AAPA can be applied to teach it is old and 
Regarding claim 14, the shear press according to claim 13, Takakura discloses a remote control (see “radio remote control device” in para. 25 above), at a location separate from the press, to operate the movements of the press when necessary (see para. 25 above).
Regarding claim 15, the shear press according to claim 13, Takakura discloses wherein the remote control also enables control of the press (see para. 25 above, which discloses that the press can be controlled by the radio remote control device).
Regarding claim 16, the shear press according to claim 13, Takakura discloses wherein the means of moving comprises wheels with which the shear press rests on the ground (see “rear wheels” in figure 1 of Takakura).

Regarding claim 18, the shear press according to claim 13, modified Takakura disclose the shear press as claimed and its size is capable of being transported by road on a machine-bearing trailer (see “semi-trailer” in the last para. of page 3 of the specification of AAPA).
 Regarding claim 24, the shear press according to claim 13 in combination with the loading device (7 and 8), modified Takakura discloses the loading device (7 and 8) is a mobile device, being separated from and located at a distance from the shear press (see the drawing of Takakura, which shows the loading device (7 and 8) is on wheeled machine, and thus it is a mobile device. The drawing also shows the loading device is spaced from the press; therefore, it is separated and distanced from the press).
Regarding claim 25, the shear press in combination with the loading device according to claim 24, Takakura discloses the remote control as set forth in claim 1 above and it is in a cabin (2) of the loading device (7-8). Note that reference number 2 is also the cabin of the press).
Regarding claim 26, the shear press according to claim 13, modified Takakura discloses wherein the outlet (7 of AAPA) is at the rear of the shear press (see fig. 1 of AAPA).

Response to Arguments
Applicant’s arguments with respect to claim 13  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
US 2009/0084173 A1 discloses autonomously metal scrap processing machine (see para. 2).
US 2017/0100905A1 and US 6,382,425 disclose mobile metal scrap processing machines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	March 25, 2021